MR. JUSTICE HASWELL
(specially concurring):
I concur in the result based on lack of subject matter jurisdiction.
In my view, the Washington custody award was controlling until modified or superseded by the Washington court. Carroll v. White, 151 Mont. 332, 443 P.2d 13. In Carroll, as here, the Washington court made a valid custody award involving children and parents who were Washington domiciliaries. The custody award in both cases was entitled to full faith and credit in Montana. United States Constitution, Art. IV, Sec. 1; Act of June 25, 1948, 62 Stat. 947.
In this case the Washington custody award was violated by the father, then a Montana domiciliary, when he removed the children from their mother’s custody in Washington and brought them to Montana. Such unauthorized removal in violation of an *542existing valid custody award did not vest jurisdiction in the Montana courts to readjudicate custody based on changed circumstances. State ex rel. Nipp v. District Court, 46 Mont. 425, 128 P. 590.